Appeal dismissed, without costs, unless appellant shall, on or before January 2, 1974, file and serve record, brief and notice of argument for the term commencing February 11, 1974, in which event motion denied. Appeal from judgment insofar as it dismisses third-party complaint and fourth-*758party complaint dismissed, without costs, on the ground that appellant is not aggrieved by such dismissals (CPLR, 5511; Moráis v. Richard, 32 Mise 2d 658). Herlihy, P. J., Staley, Jr., Sweeney, Kane and Main, JJ., concur.